UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4623


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEAN CLAUDE ROY, a/k/a Dredd the Don, a/k/a Dreddy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cr-00249-PWG-1)


Submitted:   October 30, 2015             Decided:   November 5, 2015


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary E. Proctor, LAW OFFICES OF GARY E. PROCTOR, LLC, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, Sujit Raman, Kristi O’Malley,
Assistant United States Attorneys, Greenbelt, Maryland; Vanita
Gupta, Principal Deputy Assistant Attorney General, Mark L.
Gross, Teresa Kwong, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jean Claude Roy was convicted by a jury of conspiracy to

commit   sex    trafficking     by    force,   fraud,    and    coercion,   three

counts    of    interstate      transportation     for     prostitution,      and

witness and evidence tampering, and was sentenced to a total of

240 months’ imprisonment.            On appeal, Roy argues that 18 U.S.C.

§ 1594(c) (2012) is void for vagueness, that the evidence on the

conspiracy count was insufficient, that the district court erred

by excluding certain evidence pursuant to Fed. R. Evid. 412, and

that     his     sentence       is     procedurally       and     substantively

unreasonable.      We affirm.

       Because Roy did not move to dismiss the conspiracy count on

the grounds that § 1594(c) was impermissibly vague, we review

this claim for plain error.            To establish plain error, Roy must

show that (1) an error occurred, (2) the error was plain, (3)

the error affected his substantial rights, and (4) “the error

seriously affects the fairness, integrity or public reputation

of judicial proceedings.”            Henderson v. United States, 133 S.

Ct. 1121, 1126-27 (2013) (brackets and internal quotation marks

omitted).       An error is plain if, “at the time of appellate

consideration, . . . the settled law of the Supreme Court or

this circuit establishes that an error has occurred.”                       United

States v. Ramirez-Castillo, 748 F.3d 205, 215 (4th Cir. 2014)

(internal      quotation   marks     omitted).    The    “vagueness    doctrine

                                         2
bars enforcement of a statute which either forbids or requires

the    doing   of   an    act    in    terms     so   vague   that   men   of    common

intelligence must necessarily guess at its meaning and differ as

to its application.”            United States v. Lanier, 520 U.S. 259, 266

(1997) (internal quotation marks omitted).                         A statute is not

unconstitutionally         vague      if   the   “commonsense       meaning”    of    its

terms is clear.          United States v. Powell, 423 U.S. 87, 93 (1975)

(“[S]training to inject doubt as to the meaning of words where

no doubt would be felt by the normal reader is not required by

the ‘void for vagueness’ doctrine.”).

       Section      1594(c)      applies       to     “[w]hoever     conspires       with

another   to     violate    section        1591,”     which   in   turn   applies,     in

relevant part, to

       [w]hoever knowingly in or affecting interstate or
       foreign commerce, . . . recruits, entices, harbors,
       transports, provides, obtains, or maintains by any
       means a person . . . knowing, or in reckless disregard
       of the fact, that means of force, threats of force,
       fraud, coercion . . . or any combination of such means
       will be used to cause the person to engage in a
       commercial sex act.

18 U.S.C. § 1591(a)(1).               Roy argues that a conspirator cannot,

at the time of the agreement, know that the conspiracy will

successfully coerce a then-unknown victim to engage in a sex

act.    Although we have not previously addressed this issue, the

Ninth Circuit has held that § 1591 “does not require knowledge

in the sense of certainty as to a future act,” but only requires


                                             3
“that the defendant know in the sense of being aware of an

established       modus   operandi      that     will       in    the     future     cause    a

person to engage in prostitution.”                     United States v. Todd, 627
F.3d 329, 334 (9th Cir. 2010) (noting that it is impossible to

know    future      events    with    certainty).                 This      interpretation

comports with the obvious, commonsense interpretation of what

people mean when they speak of “knowing” of a future event.

Moreover,     the     Supreme       Court       has        held     that     a     knowledge

requirement does not raise but “alleviates vagueness concerns.”

McFadden     v.    United     States,      135        S.    Ct.     2298,    2307        (2015)

(rejecting    argument       that    drug       statute       was    vague        because    it

required     defendant        to    know     that          possessed       substance        was

controlled    substance        analogue).             Accordingly,          we    find    that

settled law does not indicate that this statute is vague.

       Roy also argues that § 1594 requires a defendant to know

his victim’s background because that background is relevant to

the definition of what acts are coercive.                         However, the statute

does not require the conspirators to possess this information

from the outset of the conspiracy, as long as they know that

their modus operandi involves force, threats of force, fraud, or

acts that they will devise to be sufficiently coercive to ensure

compliance.         See   Todd, 627 F.3d      at     334.        Likewise,       Roy’s

argument    that     § 1594    is    vague       as    applied       to     the    “reckless

disregard” clause of § 1591 fails because a defendant can agree

                                            4
to traffic a victim when he has reason to believe that she will

be    coerced     into    prostitution,         but       recklessly      disregards       this

danger.        Because settled law does not render § 1594(c) void for

vagueness,       we     find    that    the    district       court    did    not    err     in

failing     to    sua    sponte       dismiss       the    conspiracy      count    on     this

basis.

       Roy next argues that the evidence on the conspiracy count

was insufficient because there was no evidence that anyone was

actually        coerced        into    prostitution         or     that     Roy     and    his

coconspirator expected anyone to be defrauded or coerced into

prostitution.           “We review a district court’s denial of a motion

for judgment of acquittal de novo,” and will sustain the jury’s

verdict “if there is substantial evidence, taking the view most

favorable to the government, to support it.”                           United States v.

Reed,    780 F.3d 260,    269    (4th    Cir.       2015)   (internal       quotation

marks omitted).

       In      this     case,     there       was     ample      evidence     that        Roy’s

coconspirator          used    fraudulent      promises       to   recruit     prostitutes

and     that     Roy    engaged        in   threatening          behavior     towards      the

prostitutes.            Indeed,       one   victim,       K.M.,    testified       that    Roy

intimidated       her     into        continuing      to    work    for      him    when     he

mistreated another prostitute who left and he stated that the




                                               5
next person who left would not be able to leave so easily. 1

Further,   the   jury   could   easily   have   found   that   Roy   and   his

coconspirator expected these tactics to succeed.                Accordingly,

we conclude that the evidence, taken in the light most favorable

to the Government, was sufficient to support Roy’s conspiracy

conviction.

     Roy also argues that the district court erred by excluding

evidence of a coconspirator’s later sexual conduct pursuant to

Fed. R. Evid. 412.       Any error was harmless because the minimal

impeachment value that this evidence provided could not possibly

have affected the verdict.        United States v. Johnson, 617 F.3d
286, 292 (4th Cir. 2010).

     Finally, Roy argues that his sentence was procedurally and

substantively unreasonable.       Roy first claims that the district

court failed to adequately explain his sentence.                Most of his

arguments on this point concern the substance of the court’s

reasoning, not the adequacy of its explanation.                Moreover, the

court discussed in great detail how Roy’s conduct removed him

     1  Although the jury ultimately acquitted Roy of the
substantive § 1591 counts, this acquittal does not require us to
disregard these victims’ testimony in determining whether the
evidence was sufficient to support the conspiracy count.     See
United States v. Louthian, 756 F.3d 295, 305 (4th Cir.) (“[I]t
is well-settled that a defendant cannot challenge his conviction
merely because it is inconsistent with a jury's verdict of
acquittal   on   another   count.”  (internal   quotation  marks
omitted)), cert. denied, 135 S. Ct. 421 (2014).



                                     6
from the heartland of the applicable Sentencing Guidelines and

how    these     facts      informed      its       application       of    the    § 3553(a)

factors.       Accordingly, we find that the district court provided

“an ‘individualized assessment’ based on the particular facts of

the case before it [and] . . . a rationale tailored to the

particular      case       at   hand   and      adequate       to    permit       ‘meaningful

appellate review.’”             United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009) (footnote and citation omitted) (quoting Gall v.

United States, 552 U.S. 38, 50 (2007)).

       As to Roy’s assertions of error in the district court’s

Guidelines calculation, “rather than review the merits of each

of [Roy’s] challenges, we may proceed directly to an assumed

error harmlessness inquiry.”                    United States v. Gomez-Jimenez,

750 F.3d 370, 382 (4th Cir.) (internal quotation marks omitted),

cert. denied, 135 S. Ct. 305 (2014).                         “A Guidelines error is

considered harmless if . . . (1) the district court would have

reached the same result even if it had decided the [G]uidelines

issue the other way, and (2) the sentence would be reasonable

even    if     the    [G]uidelines        issue        had     been    decided       in   the

defendant’s favor.”             Id. (internal quotation marks omitted).

       Because       the    district      court       stated    that       it   would     have

imposed an identical sentence as a variance if the Guidelines

range    were     different,        the    first       prong    of     the      harmlessness

inquiry is satisfied.              Our review of substantive reasonableness

                                                7
examines “the totality of the circumstances to see whether the

sentencing court abused its discretion in concluding that the

sentence         it    chose     satisfied        the    standards        set   forth   in

§ 3553(a).”           Id.

       The district court correctly noted that Roy coerced and

emotionally manipulated his victims, taking advantage of their

emotional        vulnerability,      youth,       and     desperation. 2        The   court

cited Roy’s use of a gun when recruiting one of his prostitutes,

his sexual assault of two of them, and his humiliation of anyone

who disobeyed him as proof that he was different from a typical

defendant subject to the same Guidelines.                         The court also found

that       the    need      to   protect      the       public     from    coercive     sex

trafficking was great, and that Roy’s prior murder charge had

not made him respect the law, but that he instead used that

charge to threaten his victims.

       We conclude that the totality of the circumstances supports

a   finding       that      Roy’s   conduct       and    the     circumstances    of    the

offenses far exceed those of a typical defendant subject to the

       2
       To the extent Roy argues that the district court erred by
relying on conduct of which he was acquitted, this argument is
foreclosed by our precedent.    United States v. Jinwright, 683
F.3d 471, 484 (4th Cir. 2012) (holding that acquittal does not
preclude consideration of underlying facts at sentencing).   See
generally United States v. Rivers, 595 F.3d 558, 564 n.3 (4th
Cir. 2010) (“A panel of this court cannot overrule, explicitly
or implicitly, the precedent set by a prior panel of this
court.” (alteration and internal quotation marks omitted)).



                                              8
Guidelines he proposes.          Accordingly, we find that the district

court     did     not    abuse    its     discretion      in    its    sentencing

determinations, that Roy’s sentence is substantively reasonable,

and     that     any    error    in     the   district    court’s      Guidelines

calculations is harmless.

       We affirm the judgment of the district court.                       We deny

Roy’s motion for leave to file a pro se brief.                         See United

States v. Penniegraft, 641 F.3d 566, 569 n.1 (4th Cir. 2011).

We    dispense    with   oral    argument     because    the   facts   and   legal

contentions      are    adequately    presented   in     the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                          9